number release date id office uilc cca_2010063014582037 ---------- from ------------------- sent wednesday date pm to -------------------------------- cc ----------- subject re local counsel questioning sol i don't see the limitation you referred to below in the extension agreement to determine the gain at the partnership level there no question that gain on the sale of a partnership_interest is an affected_item affected by the partnership items listed in sec_705 that make up the partner's basis in his partnership_interest any determination of the partnership items listed in sec_705 will affect the partner's outside_basis and thus the partner's gain on the sale of his partnership_interest see eg desmet v commissioner under section any extension of the period for assessing tax attributable to partnership items also extends the period for assessing affected items see eg ginsburg v commissioner thus you will have one year following the completion of the partnership proceeding to issue an affected_item notice_of_deficiency under section a a i redetermining the gain on the sale of the partnership_interest
